Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The Amendment filed 9/10/2021 in response to the Office Action of 3/10/2021 is acknowledged and has been entered.  Claims 1-4, 7-23, 28-29, 31, 34-36, 38-39 and  44 are pending.  Claim 25 	has been cancelled. Claims 2-4,10-11,18-21,36,38-39 and 44 have been previously withdrawn.  
It is noted that Applicant amended claim 1 to recite species a2 but failed to elect a combination of markers that constitutes an elected species along with corresponding markers SEQ ID per specification as requested in the Election of species requirement of 8/7/2020 (page 4).  In an interest of advancing prosecution, a notice of non-responsive amendment is not sent and instead the combination of markers of claim 1 is considered the elected species.   After further consideration claim 4 is rejoined.  
Claims 1, 4, 7-9, 12-17, 22-23, 28-29, 31, 34-35 are currently under consideration in view of the elected species.  Claims 1, 4, 7, 9, 13.15, 17, 31, 35 have been amended. 

Applicant’s election of the following species is acknowledged: Species (a1): one biomarker: cystatin; Species (b1): antibody as the binding agent Species (c4): differential diagnosis of active SLE in a subject not having symptoms the disease state.. Species (d4):  control sample from an individual that does not have SLE; Species (e2): surfaced based array not bead based. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claim Objections
Claim 1 is objected to because of the following informalities:  the term “and” between step a and b should be removed as the claim has been amended to recite additional steps c/d. Appropriate correction is required.
In addition, claim 1 is objects for including the term “a” in line 5 before “wherein” (line 6). Appropriate correction is required.
    Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7, 9, 13.15, 17, 31, 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
Further, in view of Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) and the Office’s February 2018 memo clarifying written description guidance for claims drawn to antibodies, adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that newly characterized antigen.Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
The teachings of the specification and the claimed invention:
The instant claims are drawn to a method for diagnosing and treating comprising using “an array comprising a plurality of binding agents that bind to three or more biomarkers comprising Cystatin C (Cyst C), C-C motif chemokine 2 (MCP-1), and Sialyl Lewis x (Sialle x)” wherein each of the plurality is an antibody or binding fragment thereof (claim 1) wherein the using the array can measure an additional marker    (claims 4, 7,9, 13, 15, 17, 35), as part of the invention.  The scope of the claim encompasses a genus of antibody that can bind all three claimed markers and more. 
The specification fails to provide sufficient specific structural or physical information so as to define a genus of antibodies having the desired binding properties.  The specification fails to provide sufficient specific structural or physical information so as to define a genus of antibodies having the desired binding properties The specification fails to disclose, for example, what particular amino acid residues of the antibody are responsible for conferring the desired functional property.   While the specification discloses binding agents can be selected from a library based on their ability to bind a motif (page 21 lines 24-27) a common motif for the claimed biomarkers is not disclosed.  Instead the specification discloses scFv antibody fragments derived from high stringency phage -display selection having printed on microarrays wherein the recombinant scFv antibody fragments have high affinity for the analyte affinity (page 66)  having specified sequences  that have been validated with pure specific proteins  proteins  for and having specific sequences as for example SEQ ID NO’s 137-140 specifically bind different epitopes of Cystatin C; SEQ ID NO’s 71-73 specifically bind different epitopes of MCP-1, SEQ ID NO’s 87-88 specifically bind Lewis X  and scFv 
The specification provides no disclosure regarding structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus”.   In this case, the variation encompassed by the present claims is large and the specification does not establish that the species described is representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the structure provides a common structure sufficient to provide the claimed function of binding at a particular region common to all claimed markers. The specification does not describe structural features, in structural terms that are common to the genus. That is, the specification provides neither a representative number of species to describe the claimed genus, nor does it provide a description of structural features that are common to species.  In essence, the specification simply directs those skilled in the art to go figure out for themselves what the claimed antibodies look like.  
While the protein sequence of each of the markers is known, antibodies are directed to a genus that can bind very different sequences including different classes i.e. proteins, carbohydrates “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)) (emphasis added).  
Field of the Invention and State of the Art
Generating antibodies against a protein or carbohydrate is known in the art (of record). However, the instant specification does not disclose and the prior art do not teach the structural features of a genus of antibodies that is encompassed by the claimed genus.  The interaction of the antibody binding domain with antigen had been well characterized by the mid-1990's.  For example, E. A. Padlan in 1996 reviewed the x-ray crystallographic data available for not only the structure of the antibody, but its interaction with antigen.  E. A. Padlan, Adv Prot Chem 49:57-133; 1996 (PTO-892).  Padlan describes the contact residues on the antigen (the "epitope") and the contact residues on the antibody (the "paratope") for several antigen:antibody pairs in Section V, which begins on page 87.  Of note, and as summarized in Table VII on page 92, the epitope on the antigen is only a limited number of residues, which may be either adjacent in the primary sequence or spatially distinct (discontinuous in the primary sequence, a “conformational” epitope).  While a crystal of an antibody bound to its antigen provides a detailed description of the residues that make up the epitope and the paratope, other techniques were used in the art to approximate the epitope.  Some of these techniques are illustrated by Corada et al., Blood, 2001; 97:1679-84 (PTO-892).  Corada used recombinant fragments of the antigen and peptide scanning to map a panel of antibodies to the antigen VE-cadherin.  E.g., page 1682 “Identification of binding epitope of VE-cadherin mAbs.” Sometimes these approaches yielded a highly defined epitope.  For example, mAb "BV6” was mapped to a peptide sequence of six linear residues in EC3.  Table 1 and Figure 6.  In other cases, fragment and peptide analysis indicated only a general binding site.  For example, mAb “BV9” could only be 
However, the prior art does not disclose and the instant specification does not teach the structure function correlation between an antibody and its cognate epitope, which antibody structures predictably would function as claimed. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function alone does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is.  Furthe , the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.
Based on the state of the prior art, and no motifs common to the at least 3 biomarkers claimed, would not permit a skilled artisan to envision the subgenus of antibodies comprising structural features of a genus of antibody with claimed function.  The disclosure therefore does not show that applicant is in possession of the necessary 
Since one of skill in the art can reasonably conclude that applicant was not in possession of such broad genus, thus the reagent claims relaying on said genus are also not adequately described. 
Response to Applicant arguments
Applicant arguments are moot in view of the new grounds for rejection as set forth above
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 7-9, 12-17, 22-23, 28-29, 31, 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claim 1 is vague as the claim recites in step c, diagnosing the subject as having a systemic lupus erythematosus- associated diseases state based on the presence and/or amount of Cystatin C, MCP-1, and Sialyl Lewis x in the test sample and also recites wherein the presence and/or amount in the test sample of Cystatin C, MCP-1, and Sialyl Lewis x  is also indicative of the systemic lupus erythematosus-associated disease state in the subject.  The specification discloses systemic lupus erythematosus-associated disease state may include several clinical correlation in addition to diagnosing the absence of SLE, differential diagnosis discriminating active vs non active (page 3 lines 14-18) which renders the scope of the claim vague as it is not clear for example hoe the presence of the claimed markers can indicate both presence and absence of SLE, and it is not clear what step applicant intends in step c i.e. diagnosis, rule out differential diagnosis. therefore, not clear as to what method/process applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 
Claim 8 recited wherein the method is for determining whether the method is [..] or non-SLE.  The scope of claim 12 is vague as the base claim recites diagnosing the subject as having a systemic lupus erythematosus- associated diseases state based on the presence and/or amount of Cystatin C, MCP-1, and Sialyl Lewis x in the test sample, while claim 12 recites method is for determining whether the method is [..] or non-SLE.  It is not clear how the presence of  Cystatin C, MCP-1, and Sialyl Lewis x 
Claim 12 recited wherein the method is for determining whether the method is [..] or non-SLE.  The scope of claim 12 is vague as the base claim recites diagnosing the subject as having a systemic lupus erythematosus- associated diseases state based on the presence and/or amount of Cystatin C, MCP-1, and Sialyl Lewis x in the test sample, while claim 12 recites method is for determining whether the method is [..] or non-SLE.  It is not clear how the presence of Cystatin C, MCP-1, and Sialyl Lewis x can indicate both SLE and non-SLE, and is therefore not clear as to what method/process applicant intends as within the metes and bounds of the invention Appropriate correction is needed. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 7-9, 12-17, 22-23, 28-29, 31, 34-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon)  without significantly more. The claim(s) recite(s) a law of nature and an abstract idea. These judicial exceptions are not integrated into a practical application  see analysis under  Step 2A Prong 2, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, see analysis under Step 2B, below.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: 

Step 2A, Prong 1: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of nature and an abstract idea. 
Specifically, the claim is directed the naturally occurring correlation between the presence of  biomarkers in a sample from a subject  that is detected in response to a systemic lupus erythematosus- associated disease state (claims 1), wherein the state is active or highly active (claims 8, 12-13, 16-17).  Dependent claim 22-23, are drawn to selecting times before the appearance of clinical symptoms and do not further steps about the assay steps and thinking about the results. In addition the correlation between the biomarker level and a non-active state of the disease i.e. subject not having symptoms i.e. non active is also a natural correlation.   
Also, the claim is directed to an abstract idea, because diagnosing  a systemic lupus erythematosus- associated disease state reads on forming an observation/evaluation/judgment/opinion regarding the subject’s likely diagnosis or prognosis.  Such concepts as assessing an abnormal condition by performing clinical tests and thinking about the results have been characterized by the courts as abstract ideas See MPEP2106.04(a)(2).  
Step 2A Prong 2: does the claim recite additional elements that integrate the exception into a practical application of the exception? NO.  The claims are not integrated into a practical application. 

Claim 1 interpretation
Claim 1 has been amended to recite providing the subject diagnosed as having SLE with an appropriate SLE treatment optionally the SLE therapy is selected from the group comprising of [..].  In the broadest reasonable interpretation, such therapies are optional thus not required. Thus, while claim 1 recites an appropriate treatment such step is not particular as evidenced by the optional treatment i.e. an anti-oxidant , a statin   such that the claim is more than a drafting effort designed to monopolize the judicial exception i.e. presence of the marker and a SLE associated disease.

ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: The additional steps recited in the claim were previously taken by those in the field, and therefore fail to add a feature that is more than well-understood, purely conventional or routine. The claimed invention covers elements or steps that are well understood, purely conventional and routinely taken by others in order to apply the natural principle.  
In particular, the steps  of: a) providing a sample to be tested and an array comprising a plurality of binding agents that bind to a biomarker and b) using said array, measuring the presence and/or amount in the test sample well-understood, purely conventional or routine as cited below and in addition see US2014/0187519 [0024][0030][0070][0183[; US 20100137420 [0066][0068][0062]; WO2015067969(tables 3-4).  Dependent claims fail to add a feature that is more than well-understood, purely conventional or routine as cited below.
Simply appending well-understood, routine and conventional activities previously known to the industry as cited above, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception (Guidance at 74624). A bare statement of a naturally occurring correlation, 
Based upon an analysis with respect to the claim as a whole, claim(s) do not recite something significantly different than a judicial exception. The claimed invention is not directed to patent eligible subject matter. 
Response to Applicant Arguments
Applicant Arguments have been considered but not found persuasive.  In response to applicant argument that limitations of claim 1 now recite a specific device for carrying out the method and an appropriate treatment, it is initially noted that the claim does not recite a device but rather providing an array.  Nevertheless, such antibody arrays are used for data gathering and are well known in the art.  The argument regarding “appropriate treatment” has been addressed in the rejection above.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1, 4, 7-9, 12-17, 22-23, 28-29, 31, 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (WO 2012032345, IDS reference) and each Lertnawapan et al. and/or Yang et al. (Yinanbing Zazhi, 2013; Volume: 12, Issue: 9, Pages: 721-722) in view of Sanderson et al. (WO 2015/0679690) 
Smith et al teach throughout the patent and especially in Abstract, a method for diagnosing (page 1 lines 10-12;page 2 lines 27-30) and treating  systemic lupus erythematosus (page 72 lines 10-25;) in a subject, wherein treatment includes for example cyclophosphamide (page 83 lines 16).   In particular, Smith et al teach the method comprises a. providing a test sample from a subject (Abstract) as for example blood serum (page 2 lines 22-26) and an antibody micro array comprising a plurality of recombinant scFv antibodies that bind to three or more biomarkers comprising, C-C motif chemokine 2 (MCP-1), Sialyl Lewis x (Sialle x) IL-5, CD40  (table 10). Smith et al teach  for measuring the presence and/or amount in the test sample of biomarkers selected from the group defined in Table 1  including MCP-1 and Sialyl Lewis x (table 1 page 30) (instant step c) wherein the presence and/or amount in the one or more test sample of the biomarker(s) is indicative of a systemic lupus erythematosus-associated disease state for diagnosis (page 9 lines 1-10). Smith et al teach additional markers as shown in table 1 including  Il-1a, IL-5, IL-10, GLP-1,C4, CD40, c1 est inh (instant claim 4,7,9,13,15,17,35) that are also included in the instant table 1. 
Smith et al teach methods for making antibodies and antibody arrays, wherein antibodies target to immunoregulatory proteins in serum that are differentially expressed Smith et al teach one or more biomarkers are biotinylated prior to incubation on the array and the arrays are visualized with Alexa-647 conjugated streptavidin (Example B, page 77). 
While Smith et al teach an antibody microarray targeting mainly immunoregulatory proteins as shown in table 1 (pages 29-30) Smith et al is silent regarding measuring Cystatin C and diagnosing the subject based on the presence of Cystatin C in the sample. 
Lertnawapan et al. teach throughout the publication and especially in Abstract, cystatin C is significantly higher in SLE patients as compared to controls, wherein the controls do not have SLE (table 1), wherein SLE patients include patients having a SLADAI 2K score of for example 5 or 6 (Table 1), which reads on active SLE as defined in the instant specification, and thus indicative of SLE (Abstract; table 1;Fig.1; page 285, left 3rd paragraph)   Lertnawapan et al. teach  cystatin C correlates with the level of ESR which is a measure of disease activity in Lupus.  Lertnawapan et al. teach measuring the presence and amount of serum Cystatin C with commercial ELISA thus comprising antibodies  Regarding claims 16, Lertnawapan et al. teach Cystatin C is significantly higher in SLE patients as compared to controls, wherein the controls do not have SLE (table 1), wherein SLE patients include patients having a median SLADAI 2K score of for example 4 (Table 1) (i.e. 0-6), which reads on active/nonactive SLE.  Regarding claims 22-23, Lertnawapan et al. teach patients with SLADAI 2K score of for example 0 which reads on not having symptoms at the time of diagnosis or 1 day before 
Yang et al teach throughout the abstract, serum cystatin C is significantly higher in SLE subjects as compared to healthy controls.  Yang et al teach  serum cystatin C correlates with the degree of disease activity, wherein detection of serum cystatin C can monitor d diagnosis and  treatment. 
Sanderson et al is relied upon for the teachings for making recombinant antibody arrays that target immunoregulatory proteins including cystatin C, MCP-1 and Sialyl Lewis x  (table 4), wherein the methods for making recombinant antibodies and antibody arrays with the same method as taught in Smith et al. (see references 27,31 in Smith et al., bridging paragraph pages 56-57; see Sanderson et al (page 40 second paragraph, references 32,36). wherein the antibodies were validated for on chip performances (table 4). 
It would have been prima facie obvious, before the effective filing of the claimed invention, to include cystatin C taught in Lertnawapan et al. and/or Yang et al in the targeted biomarker panels of the antibody array of Smith et al.  for diagnosing a systemic lupus erythematosus- associated disease state in a subject.  As cystatin C has been associated with the diagnosis and disease states of SLE, combining cystatin C of Lertnawapan et al. or Yang et al with the biomarkers of Smith et al. would have been obvious.  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850,   Making antibodies that target cystatin C would have been obvious as methods for making antibodies are taught in Smith et al. and Sanderson et al. wherein such antibodies for all claimed markers including cystatin C were validated for on chip performances as taught in Sanderson et al.  In addition, antibodies targeting cystatin C were commercially available as taught in Lertnawapan et al. i.e. commercial Cystatin C ELISA.  al  and it would have been within reasonable expectation of success to one ordinary skilled that a higher level of cystatin C in serum would be shown in those subjects with SLE active and non active as  compared to that of the healthy controls since this marker has been known associated SLE and degree of disease activity as taught in Lertnawapan et al and Yang et al and one artisan would have reasonable anticipation to have the similar results, e.g. higher amount, from the tested subjects.  
It would also have been prima facie obvious, before the effective filing of the claimed invention, to have motivated Sanderson et al  to use its validated array comprising antibodies to the diagnosis of SLE because Sanderson et al teach a pathway analysis based on the entire set of antibodies (n=293) suggested conditions as for example autoimmune conditions were significant hits when looking for diseases by biomarkers (page 38 second paragraph) and because SLE is an important autoimmune disease and it would have been with reasonable expectation of success to one ordinary skilled that the presence/amount  of the claimed markets would have been measured in diagnosed SLE vs non-SLE as each of the markers has been known to be associated with the disease as taught in 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1 741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1 727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". The combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention.  In this case, combining prior art elements: antibodies to  three or more biomarkers comprising  C-C motif chemokine 2 (MCP-1), Sialyl Lewis x (Sialle x) IL-5, CD40  of Smith et al and cystatin C, Lertnawapan et al.  or Yang et al. and according to known methods for making antibodies/arrays as taught in Smith et al and Sanderson et al.. and using such arrays in the subjects of Smith et al. Lertnawapan et al. and/ or Yang et al.   would have yielded a reasonable expectation of success along with predictable results for determining a systemic lupus erythematosus- associated disease state in a subject to one of ordinary skill in the art before the effective filing of the claimed invention.. 
One of ordinary skill would have the motivation to measure all the above biomarkers for thorough evaluation because Smith et al teach more than one biomarker signature is required for diagnosis/disease severity (bridging paragraph pages 53-54) due to the complexity of SLE and because using an antibody array allows for measuring biomarkers s in a rapid and high throughput format.  
Response to Applicant arguments
Applicant arguments have been considered but not found persuasive.
Lertnawapan et al. because Lertnawapan et al. do not suggest alternative biomarkers and actually teach away from using any further biomarkers on page 63, it is noted that it is not necessary to show obviousness, since questions of obviousness involves not only what references expressly teach, but what they would collectively suggest to one of ordinary skill in the art.  See CTS Corp. v. Electro Materials Corp. of America  202 USPQ 22 (DC SNY ); and In re Burckel  201 USPQ 67 (CCPA).  Measuring cystatin C with the array of Smith as modified as taught in Sanderson et al.. to include recombinant antibodies to cystatin C would collectively suggest to one of ordinary skill in the art prior art elements will perform their expected functions to achieve their expected results when combine for their common known purpose.i.e. SLE diagnosis.  The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combine for their common known purpose. Section MPEP 2144.07.  Further a prior art reference may be considered to teach away when "a person of  ordinary skill, upon reading the reference, would be discouraged from following  the path set out in the reference.  In this case, is no discouragement nor skepticism in the prior art for additionally measuring using cystatin C in SLE subjects with for example a history of renal disease as Smith et al on page 63 discloses extending the marker panel to larger populations for validation.  In addition, Lertnawapan et al. expressly teach cystatin C is a well-known marker for renal function and significantly elevated in SLE after adjustment for renal function and significantly rd paragraph) while Yang et al teach  serum cystatin C correlates with the degree of disease activity, wherein detection of serum cystatin C can monitor d diagnosis and  treatment.  In response to Applicant argument that Lertnawapan et al. does not specifically teach Cystatin c as a diagnostic marker, the marker is necessarily diagnostic as the claim requires diagnosing based on the presence and an amount of the biomarker.  Further Yang et al expressly discloses Cystatin c is diagnostic for SLE. 
Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 4, 7-9, 12-17, 22-23, 28-29, 31, 34-35 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-3, 8-9, 13-16, 23, 25, 28, 30-31, 37, 39, 46,48-49, 52-53 of co-pending Application No. 16/308258  referred as ‘258. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because: both applications recite the same biomarkers for the detection 258 recite the claimed markers as additional markers in the dependent claims, it would also have been prima facie obvious, before the effective filing of the claimed invention, to have used the instant markers along with additional markers of  ‘258 as the instant claims recites the term “comprising” which encompass additional  markers of ‘258
No additional arguments were presented.  Applicant will later assess the propriety of any maintained rejections. 
Conclusion
All other objections and rejections recited in the Office Action of 3/10/2021 are withdrawn in view of Applicant's amendments and/or arguments. 
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641